MORRISON, Presiding Judge.
The offense is aggravated assault committed upon a peace officer; the punishment, a fine of $100.00.
*113Deputy Sheriffs Garcia and Ellert testified that, while on patrol on the night in question, they observed a group of approximately fifteen “boys” near a dance hall, that some were yelling, and that a fight between Wicho (the appellant’s son) and another was in progress at the center of the group. They stated that as Garcia, the injured party, approached the group he told them to “break it up, it’s the law,” that the appellant hit Garcia and broke his glasses; Ellert grabbed the appellant; the appellant tried to break away and get to Garcia again as Garcia was subduing appellant’s son Wicho, and both father and son were finally placed under arrest.
The appellant, testifying in his own behalf, admitted that he had known Garcia to be an officer for a number of years but stated that some one came upon him from the rear, pulled on him, and that he turned and struck the person behind him who he later learned was Garcia.
Trial was before the court without the intervention of a jury, who resolved the conflict in the evidence against the appellant, and we find the evidence sufficient to support his finding that the appellant made an assault upon Garcia, who was in the lawful discharge of the duties of his office.
The judgment is affirmed.